BROWN, C.
The facts in this case are identical with those shown by the record in Butler v. Imhoff, ante, p. 584, with the exception that in this case the land in controversy was misdescribed in the first notice of sheriff’s sale. Both cases were submitted together, and as, under the view we have taken and expressed in our opinion in the other case, the differ*599ence stated could not affect the result, the judgment of the circuit court in this case will he reversed and the case remanded.
Bond, J., concurs.